If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


NAYIR MASRUR,                                                       FOR PUBLICATION
                                                                    November 10, 2022
               Plaintiff-Appellee,                                  9:10 a.m.

v                                                                   No. 356858
                                                                    Court of Claims
REGENTS OF THE UNIVERSITY OF                                        LC No. 2020-000194-MH
MICHIGAN, d/b/a UNIVERSITY OF MICHIGAN
HEALTH SYSTEM and C.S. MOTT CHILDREN’S
HOSPITAL, STACEY NOEL, M.D., and EMILY
MATHIAS, M.D.,

               Defendants-Appellants.


Before: RIORDAN, P.J., and BOONSTRA and GADOLA, JJ.

BOONSTRA, J.

       In this interlocutory appeal by leave granted,1 defendants challenge the trial court’s order
denying their motion for summary disposition, as well as their motion for reconsideration of that
denial. We reverse and remand for entry of an order granting summary disposition in favor of
defendants.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       The pertinent and tragic facts of this case are not disputed. In November 2018, emergency
responders brought plaintiff to the emergency room of defendant C.S. Mott Children’s Hospital.2
Emergency room staff noted that plaintiff was aggressive and combative, and that he was unable


1
 Masrur v Regents of Univ of Mich, unpublished order of the Court of Appeals, entered August 17,
2021 (Docket No. 356858).
2
 Despite the name of the facility, its emergency department provides care for “children and young
adults with medical problems that cannot wait to be seen by their regular doctor.” See
https://www.mottchildren.org/conditions-treatments/ped-emergency-service         (last   accessed
October 28, 2022). Plaintiff was 20 years old in November 2018.


                                               -1-
to answer questions coherently. Plaintiff was preliminarily diagnosed as reacting to a drug
overdose, and was restrained and monitored for several hours. Plaintiff was released into his
parents’ care late that evening and spent the night at a relative’s home. The following day, plaintiff
climbed out of a window and left the home. Plaintiff’s family members began searching the area
for him. Plaintiff’s aunt eventually found plaintiff in the basement of his parents’ house. Plaintiff
attacked and beat his aunt to death with a barbell.

       Plaintiff was arrested and charged with open murder. He entered a plea of “guilty but
mentally ill” to the charge of voluntary manslaughter on June 1, 2020, 3 and was sentenced on
September 9, 2020 to a prison term of 18 months to 15 years.

        On September 23, 2020, plaintiff filed a medical malpractice complaint, alleging that
defendants or their agents had failed to properly diagnose and treat his acute psychosis, had
negligently diagnosed plaintiff as being under the influence of “party drugs,” and had negligently
discharged plaintiff, causing his aunt’s death and plaintiff’s subsequent arrest and incarceration.
Plaintiff subsequently filed an amended complaint on December 17, 2020. Neither complaint
contained any reference to plaintiff’s criminal plea or sentencing; rather, both complaints alleged
that plaintiff had been arrested, charged with open murder, and was “currently housed in the
Oakland County Jail.” Plaintiff’s complaints also alleged that plaintiff had been psychiatrically
evaluated and found to have been legally insane at the time he killed his aunt.

        In December 2020, in lieu of answering plaintiff’s complaint, defendants moved for
summary disposition under MCR 2.116(C)(8), arguing that plaintiff had failed to state a claim on
which relief could be granted. Defendants argued that plaintiff’s claims were barred by the
“wrongful-conduct rule,” which prohibits recovery when damages are based on a plaintiff’s own
immoral or illegal conduct; defendants additionally argued that plaintiff had failed to establish
proximate cause. In January 2021, plaintiff responded to defendants’ motion, arguing that the
“insanity exception” to the wrongful-conduct rule applied in his case. In his response, plaintiff
repeatedly stated that he “was in an acute psychotic state at all relevant times and lacked the
requisite mens rea for criminal liability”; he additionally stated in relevant part:

       Defendant accurately quotes from wrongful conduct rule precedent. However, this
       precedent is inapplicable because Plaintiff is not endeavoring to “shift the
       responsibility for his crime to defendant.” Glazier v Lee, 171 Mich App 216, 221;
       429 NW2d 857 (1988). [Emphasis by plaintiff.] The plaintiff in Glazier was
       convicted of voluntary manslaughter. Id. at 217. Here, by contrast, Plaintiff Nayir
       Masrur has been convicted of no crime related to the events of this case (and will
       be convicted of no crime related to the events of this case because was [sic] in an
       acute psychotic state at all relevant times and lacked the requisite mens rea for his
       actions to be immoral or criminally culpable). . . . [H]ere Plaintiff’s First Amended
       Complaint alleges no criminal responsibility has been (or will be) found by the
       Oakland County Circuit Court. [Emphasis added.]



3
 By stipulated order entered on March 4, 2021, the judgment of sentence was later amended nunc
pro tunc to reflect a plea of “nolo contendere but mentally ill.”


                                                 -2-
Plaintiff also argued that his actions “were not criminal and were not an intervening superseding
cause breaking the chain of causation.” Plaintiff repeatedly referred to his conduct as “non-
criminal.”

        The trial court denied defendants’ motion for summary disposition, holding that plaintiff’s
“allegations of legal insanity at the time of his actions are enough to preclude, at least at this
juncture, application of the wrongful-conduct rule.” The trial court, in discussing Glazier, 171
Mich at 217-221, noted that, in that case, the plaintiff’s claim was barred by the wrongful-conduct
rule because he was found to be criminally responsible for his conduct by virtue of his conviction
of voluntary manslaughter. The trial court noted that, in this case, plaintiff had alleged that he was
not responsible for his conduct due to legal insanity.

        Defendants moved for reconsideration, arguing that plaintiff had misled the trial court.
Defendants stated that they had recently learned that plaintiff had pleaded “guilty but mentally ill”
to voluntary manslaughter, and that the plea and sentence had been entered before plaintiff filed
his original medical malpractice complaint. Plaintiff responded, asserting that the statements in
the complaint were true and accurate when plaintiff’s counsel had signed the original complaint
on September 11, 2021. Plaintiff additionally noted that after defendants filed their motion for
reconsideration, the judgment of sentence in plaintiff’s criminal case was amended nunc pro tunc
by stipulated order to change the conviction of “guilty but mentally ill” to “nolo contendere but
mentally ill.” Plaintiff argued that his plea of nolo contendere could not be used as an admission
of criminal responsibility in a civil proceeding, and that plaintiff’s counsel was unaware of the plea
when he filed plaintiff’s response to defendants’ motion for summary disposition.

        The trial court denied defendants’ motion for reconsideration, holding that, under
MCR 2.116(C)(8), it was required to accept all factual allegations in plaintiff’s complaint as true,
and therefore “while the nolo contendere plea may be used as evidence against plaintiff in this
matter, it is neither dispositive evidence nor does it compel the Court to enter summary disposition
in defendants’ favor under subrule (C)(8).” This appeal followed.

                                  II. STANDARD OF REVIEW

     We review de novo a trial court’s decision to grant or deny summary disposition under
MCR 2.116(C)(8). Maiden v Rozwood, 461 Mich 109, 118; 597 NW2d 817 (1999).

                A motion under MCR 2.116(C)(8) tests the legal sufficiency of the
       complaint. All well-pleaded factual allegations are accepted as true and construed
       in a light most favorable to the nonmovant. A motion under MCR 2.116(C)(8) may
       be granted only where the claims alleged are so clearly unenforceable as a matter
       of law that no factual development could possibly justify recovery. When deciding
       a motion brought under this section, a court considers only the pleadings. [Id. at
       119.]

Mere conclusory statements and statements of the pleader’s conclusions of law are
insufficient to state a cause of action. Varela v Spanski, 329 Mich App 58, 72; 941 NW2d
60 (2019); ETT Ambulance Serv Corp v Rockford Ambulance, Inc, 204 Mich App 392,
395; 516 NW2d 498 (1994).



                                                 -3-
       We review for an abuse of discretion a trial court’s decision on a motion for
reconsideration. Woods v SLB Prop Mgt, LLC, 277 Mich App 622, 629; 750 NW2d 228 (2008).

        Generally, and without restricting the discretion of the court, a motion for rehearing
        or reconsideration which merely presents the same issues ruled on by the court,
        either expressly or by reasonable implication, will not be granted. The moving party
        must demonstrate a palpable error by which the court and the parties have been
        misled and show that a different disposition of the motion must result from
        correction of the error. [MCR 2.119(F)(3).]

A trial court necessarily abuses its discretion when it makes an error of law. PF v JF, 336 Mich
App 118, 126; 969 NW2d 805 (2021).

                                           III. ANALYSIS

        Defendants argue that the trial court erred by failing to grant their motion for summary
disposition, because plaintiff’s nolo contendere but mentally ill plea conclusively established that
plaintiff could not invoke the insanity exception to the wrongful-conduct rule. We agree to the
extent that defendants argue that the trial court should have granted summary disposition to
defendants in the context of their motion for reconsideration.

        The wrongful-conduct rule “bars a claim if a plaintiff must rely on his or her own conduct
for recovery.” Varela, 329 Mich App at 73. In other words, the rule will bar recovery if “(1) ‘the
plaintiff’s conduct [is] prohibited or almost entirely prohibited under a penal or criminal statute,’
(2) ‘a sufficient causal nexus . . . exist[s] between the plaintiff’s illegal conduct and the plaintiff’s
asserted damages,’ and (3) the defendant’s culpability is not greater than the plaintiff’s
culpability.” Id., quoting Orzel v Scott Drug Co, 449 Mich 550, 558-559; 537 NW2d 208 (1995).
However, an exception to the rule appears to exist, under which a plaintiff may, under some
circumstances, pursue a cause of action based on an illegal act committed while the plaintiff was
legally insane. Orzel, 449 Mich at 566, but see Lingle v Berrien Co, 206 Mich App 528, 529; 522
NW2d 641 (1994) (affirming the trial court’s grant of the defendants’ motion for summary
disposition under MCR 2.116(C)(8) despite noting that the plaintiff was found not guilty by reason
of insanity in a presumably-related criminal case).4

        In this case, the trial court found that the conduct upon which plaintiff based his claim for
recovery was plaintiff’s killing of his aunt; additionally, the trial court found that there was a causal
nexus between the illegal conduct and plaintiff’s asserted damages. Moreover, if plaintiff were
held criminal responsible for his conduct, his culpability would surely be greater than that of
defendants; there is no evidence that anyone has sought to hold defendants criminally responsible
for the death of plaintiff’s aunt. Therefore, the trial court correctly held that the wrongful-conduct
rule would bar plaintiff’s recovery if it were established that plaintiff was criminally responsible
for his aunt’s homicide.



4
  As noted by the trial court, Lingle is very terse and provides little guidance in determining the
rationale behind the Court’s decision beyond its bare citation of the wrongful-conduct rule itself.


                                                  -4-
         In opposing defendants’ motion for summary disposition, plaintiff affirmatively
represented that he had not been found criminally responsible for his aunt’s death, and that he
would not be found criminally responsible at any point in the future, by virtue of his alleged legal
insanity. This argument was made in furtherance of the factual assertions and clear implications
of plaintiff’s complaints that he had not been adjudicated to be criminally responsible and that he
would not be convicted by virtue of his evaluation as legally insane. While assertions of plaintiff’s
legal insanity and the impossibility of plaintiff ever being held criminally responsible for his
conduct are statements of legal conclusions, Varela, 329 Mich App at 72, allegations (whether
made explicitly or by implication) that plaintiff had not yet been determined to be criminally
responsible and had been determined to be legally insane by psychological evaluators, were
assertions of fact that, taken as true, supported the trial court’s initial denial of defendants’
summary disposition motion under MCR 2.116(C)(8). If plaintiff’s criminal responsibility had
not yet been established and there was a possibility that he would be found not culpable for his
conduct by virtue of legal insanity, then it could not have been said at that time that the wrongful-
conduct rule did not apply as a matter of law, and that no factual development could possibly
justify recovery. Maiden, 461 Mich at 118.

        However, as was made clear by the time the trial court issued its opinion on
reconsideration, plaintiff’s allegations concerning his legal insanity and the claimed lack of a
determination of his criminal responsibility were not just unproven factual allegations or
allegations in need of further factual development; they were blatantly false. They were false at
the time plaintiff filed his original complaint, when he filed his amended complaint, and when he
filed his response to defendants’ motion for reconsideration. Plaintiff entered a plea of guilty but
mentally ill in June 2020 (later amended nunc pro tunc to nolo contendere but mentally ill), more
than three months before he filed his medical malpractice suit.

         When a trial court accepts a plea of “guilty but mentally ill” in a criminal proceeding, that
plea is “an adjudication of criminal responsibility as well as mental illness at the time of the crime.”
People v Wilsher, 183 Mich App 138, 141; 454 NW2d 178 (1990); a finding of “guilty but mentally
ill” requires the fact-finder to find that a defendant is mentally ill, but not legally insane. People
v Stephan, 241 Mich App 482, 491; 616 NW2d 188 (2000); see also MCL 768.36(1)(a). Before
accepting a plea of guilty but mentally ill, a trial court must, in addition to the usual findings, find
by a preponderance of the evidence that the criminal defendant was mentally ill at the time of the
offense. MCL 768.36(2). “[J]ust as a finding of no insanity is essential for an adjudication of
guilty by trial” such a finding is “equally essential for a plea of guilty [but mentally ill].” People
v Fultz, 111 Mich App 587, 590-591; 314 NW2d 702 (1981); but see People v Williams, 129 Mich
App 648; 341 NW2d 854 (1983) (holding that the trial court was not required to make an explicit
finding that the defendant was not insane when defendant never asserted the defense of legal
insanity).

       A validly-accepted plea of guilty but mentally ill, therefore, constitutes an adjudication of
criminal responsibility, a finding of mental illness, and an at-least-implicit finding that the criminal
defendant was not legally insane at the time of the offense. As an adjudication of criminal
responsibility, a guilty-but-mentally-ill-based conviction may be punished in the same manner as
any other conviction for a particular offense (although the defendant is to be provided with
psychiatrically-indicated treatment). See MCL 768.36(3).



                                                  -5-
        A plea of nolo contendere but mentally ill is also “an implied confession of guilt” that is
generally equivalent to a guilty plea, except that “a plea of nolo contendere cannot be used in
evidence against the defendant as an admission in a subsequent civil or criminal case.” Koniak v
Heritage Newspapers, Inc, 198 Mich App 577, 581; 499 NW2d 346 (1993); see also Wilsher, 183
Mich App at 141. However, “evidence of a nolo contendere plea to a criminal charge may be
admitted in a civil proceeding to support a defense against a claim asserted by the person who
entered the plea.” MRE 410(2). In other words, if a person who entered a nolo contendere plea
to a criminal charge then files a civil lawsuit, the defendant in the civil suit may use evidence of
the now-plaintiff’s nolo contendere plea as a defense. See Akyan v Auto Club Ins Ass’n (On
Rehearing), 208 Mich App 271, 274; 527 NW2d 63 (1994).

        Applying the above principles to this case, plaintiff’s plea in his criminal proceeding—
which constituted an adjudication of criminal responsibility—was admissible against him in this
proceeding. An adjudication of criminal responsibility precludes the application of the insanity
exception to the wrongful-conduct rule. Consideration of plaintiff’s plea would therefore bar
plaintiff’s claim in this case as a matter of law under MCR 2.116(C)(10).

         We appreciate, of course, that the trial court was presented with a motion for summary
disposition under MCR 2.116(C)(8). However, in this case the import of plaintiff’s adjudication
of criminal responsibility goes beyond that of a mere evidentiary issue. Plaintiff’s complaints
contained indisputably false statements and implications of material fact. Not knowing of those
falsities at the time, the trial court properly felt compelled to accept the allegations as true, at that
stage of the proceedings, under MCR 2.116(C)(8).

        We also recognize that, in considering defendant’s motion for reconsideration, the trial
court—now knowing of the falsities of plaintiff’s allegations—may also have felt constrained by
our Supreme Court’s recitation in El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 160; 934
NW2d 665 (2019), that “a trial court must accept all factual allegations as true, deciding the motion
[under MCR 2.116(C)(8)] on the pleadings alone.” Id. However, there is a long-standing body of
caselaw, both in the Supreme Court and in this Court, providing that in assessing a motion for
summary disposition under MCR 2.116(C)(8), a trial court must accept all “well-pleaded factual
allegations” as true. See, e.g., Maiden, 461 Mich at 119. Plaintiff acknowledges this standard of
review in his brief on appeal. We do not believe that El-Khalil announced a change to our long-
standing jurisprudence regarding (C)(8) motions. See Pohutski v City of Allen Park, 465 Mich
675, 693; 641 NW2d 219 (2002) (noting that the Supreme Court “does not lightly overrule
precedent”). Given the undisputed, now-conceded, and indisputable fact that plaintiff had entered
a plea of guilty but mentally ill (later changed to nolo contendere but mentally ill) to the charge of
voluntary manslaughter regarding the death of his aunt, and that the trial court had accepted his
plea before the filing of plaintiff’s initial complaint, we conclude that material allegations of
plaintiff’s complaint were not “well-pleaded.” If plaintiff’s medical malpractice complaint had
contained (rather than withheld) the facts that are now conceded, i.e., that plaintiff had entered a
plea of guilty (or nolo contendere) but mentally ill and that the trial court had accepted his plea,
criminal responsibility would have been indisputably established as a matter of law
notwithstanding plaintiff’s later assertions—in contradiction of his own plea—of a lack of criminal
responsibility due to legal insanity, and no further factual development could possibly have
justified recovery. Maiden, 461 Mich at 118; Glazier, 171 Mich at 221.



                                                  -6-
        In light of the false allegations and implications (and the absence of materially truthful and
correct allegations) in plaintiff’s original and amended complaints, and the extensive repetition of
those assertions in responding to defendants’ motion for summary disposition, we conclude that
there was a palpable error by which the court and the parties were misled. MCR 2.119(F)(3).
Further, we conclude that the trial court committed an error of law when it held on reconsideration
that evidence of plaintiff’s nolo contendere plea was “neither dispositive evidence nor does it
compel the Court to enter summary disposition in defendants’ favor under subrule (C)(8).” As
discussed, plaintiff’s plea—the fact of which plaintiff now concedes—precludes a finding that he
was not legally responsible for his aunt’s homicide, or a finding that he was legally insane at the
time he committed it. Without such a finding, the conduct upon which plaintiff’s claim for
recovery is based was felonious criminal conduct for which he was criminally responsible; in other
words, his “illegal act is the source of both the civil right and plaintiff’s criminal responsibility.”
Varela, 329 Mich App at 73; Glazier, 171 Mich at 221. This conduct bars plaintiff’s recovery
under the wrongful-conduct rule as a matter of law. Id. The trial court committed an error of law
in holding otherwise, and therefore abused its discretion by denying defendant’s motion for
reconsideration. PF, 336 Mich App at 126. A different disposition of defendants’
MCR 2.116(C)(8) motion must result from correction of the error. MCR 2.119(F)(3).

        We reverse the trial court’s order denying defendants’ motion for reconsideration, and
therefore reverse its order denying defendants’ motion for summary disposition, and remand for
entry of an order granting summary disposition in favor of defendants. We do not retain
jurisdiction. As the prevailing parties, defendants may tax costs. MCR 7.219(A)(1);
MCL 600.6449(2).



                                                               /s/ Mark T. Boonstra
                                                               /s/ Michael J. Riordan
                                                               /s/ Michael F. Gadola




                                                 -7-